DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-4 and 6-35 are pending and have been examined below.

Response to Arguments
Applicant's arguments with respect to 35 USC 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 1, 2, 4, 7-9, 11-15, 28-33 and 35 are rejected under 35 USC 103(a) as being unpatentable over US 20040090117 ("Dudeck") in view of US10156848 ("Konrardy"), US20180059670 ("Nilsson"), US20180025281 ("Bose"), and US 20170166222 ("James").
	
Claim 1
Dudeck discloses a navigation system for a host vehicle (abstract, 0039), the navigation system comprising: at least one processor comprising circuitry and a memory wherein the memory includes instructions that when executed by the circuitry cause the at least one processor to: 
receive, from a sensor, data representative of an environment of the host vehicle (0011 conditions can be sensed by means of the sensor unit of the brake and steering system, are taken into account. These additional peripheral conditions which describe, in particular, characteristic features of the surroundings); 
analyze at least one part of the data to identify navigational state information associated with the host vehicle (0011 conditions can be sensed by means of the sensor unit of the brake and steering system, are taken into account. These additional peripheral conditions which describe, in particular, characteristic features of the surroundings); 
determine a plurality of potential trajectories for the host vehicle based on the navigational state information (0023 As soon as it is detected in the brake and steering system that there is an obstacle in the current path of the vehicle, avoidance routes are determined in accordance with the stored avoidance strategy. The theoretically possible avoidance routes lead to the left and right of the obstacle, Fig. 1); 
perform a preliminary analysis relative to each of the plurality of potential trajectories (0032 During the determination of the avoidance route which is to be carried out last, firstly those alternatives which are incompatible with peripheral conditions which are to be additionally borne in mind are eliminated.); 
select, based on the preliminary analysis, a subset of the plurality of potential trajectories, wherein the subset of the plurality of potential trajectories includes fewer potential trajectories than the plurality of potential trajectories (0032 By means of the division and classification into various categories, it is possible to perform presorting among a plurality of avoidance routes which are determined.); 
perform a secondary analysis relative to the subset of the plurality of potential trajectories, and based on the secondary analysis, select one of the subset of the plurality of potential trajectories as a planned trajectory for the host vehicle (0034 As the avoidance route c has definitely been eliminated, it is necessary to make a selection among the remaining routes d and e.); 
determine one or more navigational actions for the host vehicle based on the planned trajectory selected from among the subset of the plurality of potential trajectories (0018, 0020, 0037, 0034); and 
cause at least one adjustment of a navigational actuator of the host vehicle to implement the one or more navigational actions for the host vehicle (0018, 0020, 0037, 0034).
 conditions can be sensed by means of the sensor unit of the brake and steering system, are taken into account. These additional peripheral conditions which describe, in particular, characteristic features of the surroundings). Furthermore, Konrardy teaches a similar system of determining a trajectory from a plurality of trajectories, including that the sensor is a camera and that the data is a plurality of images of the environment, that the secondary analysis including applying a trained machine learning model, and that the preliminary analysis determines whether each of the plurality of potential trajectories is in compliance with one or more predetermined navigational constraints (col. 11 lines 45-50 camera, col. 70 lines 1-5 training a machine learning program, col. 5 line 20 – col. 6 line 13 identifying a set of suitable road segments that meet the requirements indicated by the set of parameters from the plurality of road segments; (6) determining one or more paths between the first geospatial location and the second geospatial location composed of one or more of the suitable road segments of the set of suitable road segments; and/or (7) selecting the optimal route from the one or more paths., col. 72 lines 1-9  trained machine learning programs (or programs utilizing models, parameters, or other data produced through the training process) may then be used for determining, assessing, analyzing, predicting, estimating, evaluating, or otherwise processing new data not included in the training data, col. 72 lines 55-64 select the optimal route from the one or more paths (such as by using machine learning or other processing techniques) to facilitate autonomous or semi-autonomous vehicle routing, col. 5 lines 50-60 optimal route may be selected from the one or more paths based upon maximization or minimization of one or more optimization criteria determined for each path, which optimization criteria may include distance, time, risk, cost, amount of manual driving required, and/or average level of autonomous feature operation available. To clarify, Konrardy at least suggests that any part of the analysis involving the trajectory selection and prediction may be done by applying a trained machine learning model, including the secondary analysis in choosing a specific trajectory.).
	Dudeck and Konrardy both disclose systems of determining vehicle trajectories. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Dudeck to include the teaching of Konrardy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Additionally, Dudeck fails to disclose determining whether each of the plurality of potential trajectories is in compliance with one or more predetermined navigational safety constraints configured to restrict navigational actions performable by the host vehicle. However, Dudeck does disclose performing a preliminary analysis of each of the plurality of potential trajectories (0032). Furthermore, Nilsson teaches a navigation system for a host vehicle, including determining whether each of the plurality of potential  By restricting ego vehicle E to remain outside the safety critical zones it is possible to plan motion trajectories which ensure that ego vehicle E avoids collision conflicts with all surrounding vehicles. However, when e,g., planning a lane change maneuver from L.sub.1 to L.sub.2 in the inter vehicle traffic gap between S.sub.2 and S.sub.3 the maneuver might be unfeasible with respect to rectangular safety critical zones (dashed) defined by, e,g., a time gap which ego vehicle E should maintain to the surrounding vehicles, as illustrated in the top plot of FIG. 1. This while a safe maneuver might exist for safety critical zones which are defined differently, e,g., triangular safety critical zones (dotted) as illustrated in the bottom plot of FIG. 1.).
	Dudeck and Nilsson both disclose systems of determining vehicle trajectories. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Dudeck to include the teaching of Nilsson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Additionally, Dudeck fails to disclose that the machine learning model is trained remotely from the hose vehicle. However, Dudeck does disclose analysis and selection of trajectories, a task performable by a machine learning model (0032). Furthermore, Bose teaches a machine learning model implemented in a vehicle, that the machine learning model is trained remotely from the hose vehicle (0061 the model can be a machine-learned model and can be trained at a remote device such as server 102. In some embodiments, the model can simulate human reasoning, thinking, and/or determining., claim 12: wherein the system is included in an unmanned vehicle.).
	Dudeck and Bose both disclose systems of decision making within a vehicle. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Dudeck to include the teaching of Bose since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Dudeck and Bose would have made obvious and resulted in the subject matter of the claimed invention, specifically that the machine learning model is trained remotely from the hose vehicle.
	Additionally, Dudeck fails to disclose wherein the machine learning model is configured to score the subset of the plurality of potential trajectories. However, Dudeck does disclose analysis and selection of trajectories (0032). Furthermore, James teaches a system of determining trajectories for a vehicle, wherein the machine learning model is configured to score a plurality of potential trajectories (0069 In some instances, the planning/decision-making module 157 can further determine whether the one or more potential autonomous driving maneuvers are acceptable or unacceptable. The determination of whether a potential autonomous driving maneuver is acceptable or unacceptable can be performed in any suitable manner. For instance, if the score is above a predetermined threshold value, then the potential autonomous driving maneuver can be determined to be acceptable. If the score is below a predetermined threshold value, then the potential path or autonomous driving maneuver can be determined to be unacceptable., 0056 one or more of the modules described herein can include artificial or computational intelligence elements, e.g., neural network, fuzzy logic or other machine learning algorithms. Examiner notes that this scoring of trajectories by the machine learning model in James would have been obvious to apply to the subset of the plurality of potential trajectories in Dudeck)
	Dudeck and James both disclose systems of trajectory analysis and selection for a vehicle. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Dudeck to include the teaching of James since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Dudeck and James would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein the machine learning model is configured to score the subset of the plurality of potential trajectories.

Claim 2
Dudeck discloses wherein the navigational actuator includes at least one of a steering mechanism, a brake, or an accelerator (0018 automatic brake).

Claim 4


Claim 7
Dudeck fails to disclose wherein the secondary analysis is performed by a trained neural network. However, Dudeck does disclose receiving, from a sensor, data representative of an environment of the host vehicle (0011 conditions can be sensed by means of the sensor unit of the brake and steering system, are taken into account. These additional peripheral conditions which describe, in particular, characteristic features of the surroundings). Furthermore, Konrardy teaches a similar system of determining a trajectory from a plurality of trajectories, including wherein the secondary analysis is performed by a trained neural network (col. 70 lines 5-20 neural network, col. 70 lines 1-5 training a machine learning program, col. 5 line 20 – col. 6 line 13 identifying a set of suitable road segments that meet the requirements indicated by the set of parameters from the plurality of road segments; (6) determining one or more paths between the first geospatial location and the second geospatial location composed of one or more of the suitable road segments of the set of suitable road segments; and/or (7) selecting the optimal route from the one or more paths., col. 72 lines 1-9  trained machine learning programs (or programs utilizing models, parameters, or other data produced through the training process) may then be used for determining, assessing, analyzing, predicting, estimating, evaluating, or otherwise processing new data not included in the training data, col. 72 lines 55-64 select the optimal route from the one or more paths (such as by using machine learning or other processing techniques) to facilitate autonomous or semi-autonomous vehicle routing. To clarify, Konrardy at least suggests that any part of the analysis involving the trajectory selection and prediction may be done by applying a trained machine learning model, including the secondary analysis in choosing a specific trajectory.).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 8
Dudeck discloses wherein the navigational state information relates to a detected object in the environment of the host vehicle (0034 obstacle).

Claim 9
Dudeck discloses wherein the navigational state information relates to one or more target vehicles detected in the environment of the host vehicle (0034 obstacle, 0004 avoiding collisions with vehicles).

Claim 11
Dudeck discloses wherein the navigational state information includes one or more of a current direction of travel associated with the host vehicle, a current velocity of the host vehicle, or a current acceleration of the host vehicle (0026 speed).

Claim 12
Dudeck discloses wherein the navigational state information includes a detected pedestrian (0032 persons).

Claim 13
Dudeck discloses wherein the at least one processor is further programmed to receive planned route information for the host vehicle and determine the plurality of potential trajectories for the host vehicle based, at least in part, on the planned route information (0042 From knowledge of the profile of the route which is known from using the navigation system, peripheral conditions can be taken into account in determining and executing the movement of the vehicle both with respect to position and also, if appropriate, with respect to speed and/or acceleration).

Claim 14
Dudeck discloses wherein the planned route information is received from a mapping system external to the host vehicle (0039 GPS…map).

Claim 15
Dudeck discloses wherein the route information includes at least a destination for the host vehicle (0034, Fig. 1 reference number 1').

Claim 28
Claim(s) 28 recite(s) subject matter similar to that/those of claim(s) 1 and is/are rejected under the same grounds. Note that Dudeck discloses an autonomous vehicle (0018 automatic brake and steering system), comprising: a body (Fig. 1); and Konrardy  camera).

Claim 29
Dudeck discloses wherein the at least one processor is further programmed to assign to each of the plurality of potential trajectories, based on the preliminary analysis, at least one indicator of relative ranking, and wherein the subset of the plurality of potential trajectories is selected based on the at least one indicator of relative ranking (0032 During the determination of the avoidance route which is to be carried out last, firstly those alternatives which are incompatible with peripheral conditions which are to be additionally borne in mind are eliminated., 0034 As the avoidance route c has definitely been eliminated, it is necessary to make a selection among the remaining routes d and e).

Claim 30
Claim(s) 30 recite(s) subject matter similar to that/those of claim(s) 29 and is/are rejected under the same grounds.

Claim 31
Additionally, Dudeck fails to disclose wherein the predetermined navigational safety constraints are configured to restrict navigational actions determined to be non-compliant with at least one predefined safety rule. However, Dudeck does disclose performing a preliminary analysis of each of the plurality of potential trajectories (0032).  By restricting ego vehicle E to remain outside the safety critical zones it is possible to plan motion trajectories which ensure that ego vehicle E avoids collision conflicts with all surrounding vehicles. However, when e,g., planning a lane change maneuver from L.sub.1 to L.sub.2 in the inter vehicle traffic gap between S.sub.2 and S.sub.3 the maneuver might be unfeasible with respect to rectangular safety critical zones (dashed) defined by, e,g., a time gap which ego vehicle E should maintain to the surrounding vehicles, as illustrated in the top plot of FIG. 1. This while a safe maneuver might exist for safety critical zones which are defined differently, e,g., triangular safety critical zones (dotted) as illustrated in the bottom plot of FIG. 1.).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 32
Claim 32 recites subject matter similar to that of claim 31 and is rejected under the same grounds.

Claim 33
Dudeck fails to explicitly disclose wherein the machine learning model is trained to select the trajectory of the subset of the plurality of potential trajectories based on at least one of compliance with the predetermined navigational safety constraints, effects on future navigational states, comfort of passengers, or acceleration rates. However,  training a machine learning program, col. 5 line 20 – col. 6 line 13 identifying a set of suitable road segments that meet the requirements indicated by the set of parameters from the plurality of road segments; (6) determining one or more paths between the first geospatial location and the second geospatial location composed of one or more of the suitable road segments of the set of suitable road segments; and/or (7) selecting the optimal route from the one or more paths., col. 72 lines 1-9  trained machine learning programs (or programs utilizing models, parameters, or other data produced through the training process) may then be used for determining, assessing, analyzing, predicting, estimating, evaluating, or otherwise processing new data not included in the training data, col. 72 lines 55-64 select the optimal route from the one or more paths (such as by using machine learning or other processing techniques) to facilitate autonomous or semi-autonomous vehicle routing., col. 5 lines 50-60 optimal route may be selected from the one or more paths based upon maximization or minimization of one or more optimization criteria determined for each path, which optimization criteria may include distance, time, risk, cost, amount of manual driving required, and/or average level of autonomous feature operation available).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim(s) 35 
Claim(s) 35 recite(s) subject matter similar to that/those of claim(s) 35 and is/are rejected under the same grounds.

Claims 3, 6, 10, 16-18 and 27 are rejected under 35 USC 103 as being unpatentable over Dudeck, in view of Konrardy, Nilsson, Bose, and James, in further view of US 20080303696 ("Aso").

Claim 3
Dudeck fails to disclose wherein the at least one indicator of relative ranking includes a value associated with a probability distribution across the plurality of potential trajectories. However, Dudeck does disclose the relative ranking of trajectories (0032 During the determination of the avoidance route which is to be carried out last, firstly those alternatives which are incompatible with peripheral conditions which are to be additionally borne in mind are eliminated.). Furthermore, Aso teaches wherein the at least one indicator of relative ranking includes a value associated with a probability distribution across the plurality of potential trajectories (0057, 0059 For example, if 1000 predicted paths of the other vehicle H are computed, and 5 predicted paths out of the 1000 predicted paths cross a predicted path of the host vehicle M, the collision probability (collision possibility) P.sub.A is computed to be 0.5%. Stated conversely, the remaining 99.5% is the probability of no collision between the host vehicle M and the other vehicle H (no-collision probability)).


Claim 6
Dudeck fails to disclose wherein the preliminary analysis includes testing each of the plurality of potential trajectories relative to one or more reward functions. However, Dudeck does disclose the relative ranking of trajectories (0032 During the determination of the avoidance route which is to be carried out last, firstly those alternatives which are incompatible with peripheral conditions which are to be additionally borne in mind are eliminated.). Furthermore, Aso teaches wherein the preliminary analysis includes testing each of the plurality of potential trajectories relative to one or more reward functions (0083 The path area evaluating portion 25 stores the area ID determination table shown in FIG. 3. Further, the path area evaluating portion 25 checks the plurality of possible paths for the host vehicle and the safety degree in each of the possible paths for the host vehicle which are based on the safety degree information outputted from the interference evaluating portion 24, against the area ID determination table shown in FIG. 3.).
	See prior art rejection of claim 3 for obviousness and reasons to combine.

Claim 10
Dudeck fails to disclose wherein the navigational state information relates to a one or more lane markings detected in the environment of the host vehicle. However, Dudeck does disclose considering the lanes in determining vehicle trajectory (0031 lane). Furthermore, Aso teaches wherein the navigational state information relates to a one or more lane markings detected in the environment of the host vehicle (0070 lane, 0071, Fig. 7).
	See prior art rejection of claim 3 for obviousness and reasons to combine.

Claim 16
Dudeck fails to disclose wherein the at least one indicator of relative ranking includes a probabilistic distribution of values. However, Dudeck does disclose the relative ranking of trajectories (0032 During the determination of the avoidance route which is to be carried out last, firstly those alternatives which are incompatible with peripheral conditions which are to be additionally borne in mind are eliminated.). Furthermore, Aso teaches wherein the indicator of relative ranking includes a probabilistic distribution of values (0057, 0059 For example, if 1000 predicted paths of the other vehicle H are computed, and 5 predicted paths out of the 1000 predicted paths cross a predicted path of the host vehicle M, the collision probability (collision possibility) P.sub.A is computed to be 0.5%. Stated conversely, the remaining 99.5% is the probability of no collision between the host vehicle M and the other vehicle H (no-collision probability)).
	See prior art rejection of claim 3 for obviousness and reasons to combine.

Claim 17
Dudeck fails to disclose wherein the at least one indicator of relative ranking includes a numeric score. However, Dudeck does disclose the relative ranking of trajectories (0032 During the determination of the avoidance route which is to be carried out last, firstly those alternatives which are incompatible with peripheral conditions which are to be additionally borne in mind are eliminated.). Furthermore, Aso teaches wherein the indicator of relative ranking includes a numeric score (0057, 0059 For example, if 1000 predicted paths of the other vehicle H are computed, and 5 predicted paths out of the 1000 predicted paths cross a predicted path of the host vehicle M, the collision probability (collision possibility) P.sub.A is computed to be 0.5%. Stated conversely, the remaining 99.5% is the probability of no collision between the host vehicle M and the other vehicle H (no-collision probability)).
	See prior art rejection of claim 3 for obviousness and reasons to combine.

Claim 18
Dudeck fails to disclose wherein the at least one indicator of relative ranking is determined, at least in part, by analyzing each of the plurality of potential trajectories relative to one or more predetermined safety constraints. However, Dudeck does disclose the relative ranking of trajectories (0032 During the determination of the avoidance route which is to be carried out last, firstly those alternatives which are incompatible with peripheral conditions which are to be additionally borne in mind are eliminated.). Furthermore, Aso teaches wherein the indicator of relative ranking is  For example, if 1000 predicted paths of the other vehicle H are computed, and 5 predicted paths out of the 1000 predicted paths cross a predicted path of the host vehicle M, the collision probability (collision possibility) P.sub.A is computed to be 0.5%. Stated conversely, the remaining 99.5% is the probability of no collision between the host vehicle M and the other vehicle H (no-collision probability)).
	See prior art rejection of claim 3 for obviousness and reasons to combine.

Claim 27
Dudeck fails to disclose wherein the at least one processor is further programmed to select the subset of the plurality of potential trajectories based on a comparison of the at least one indicator of relative ranking assigned to each of the plurality of potential trajectories to a predetermined threshold. However, Dudeck does disclose the relative ranking of trajectories (0032 During the determination of the avoidance route which is to be carried out last, firstly those alternatives which are incompatible with peripheral conditions which are to be additionally borne in mind are eliminated.). Furthermore, Aso teaches wherein the at least one processor is further programmed to select the subset of the plurality of potential trajectories based on a comparison of the at least one indicator of relative ranking assigned to each of the plurality of potential trajectories to a predetermined threshold (0057, 0059 For example, if 1000 predicted paths of the other vehicle H are computed, and 5 predicted paths out of the 1000 predicted paths cross a predicted path of the host vehicle M, the collision probability (collision possibility) P.sub.A is computed to be 0.5%. Stated conversely, the remaining 99.5% is the probability of no collision between the host vehicle M and the other vehicle H (no-collision probability), claim 2: threshold, 0036).
	See prior art rejection of claim 3 for obviousness and reasons to combine.

Claims 19-26 are rejected under 35 USC 103(a) as being unpatentable over Dudeck in view of Konrardy, Nilsson, Bose, James and Aso, in further view of US 20180032082 ("Shalev-Shwartz").

Claim 19
Dudeck fails to disclose wherein the one or more predetermined safety constraints include a pedestrian envelope. However, Dudeck does disclose multiple trajectories and considering obstacles (abstract). Furthermore, Shalev-Shwartz teaches a navigational system with constraints, including wherein the one or more predetermined safety constraints include a pedestrian envelope (0254 pedestrian envelope, claim 4).
	Dudeck and Shalev-Shwartz both disclose navigational systems for vehicles. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Dudeck to include the teaching of Shalev-Shwartz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20
Dudeck fails to disclose wherein the pedestrian envelope defines a buffer zone, within which navigation of the host vehicle is prohibited, and at least a portion of the buffer zone extends a predetermined distance from a detected pedestrian. However, Dudeck does disclose multiple trajectories and considering obstacles (abstract). Furthermore, Shalev-Shwartz teaches a navigational system with constraints, including wherein the pedestrian envelope defines a buffer zone, within which navigation of the host vehicle is prohibited, and at least a portion of the buffer zone extends a predetermined distance from a detected pedestrian (0254 pedestrian envelope…buffer zone, claim 4).
	See prior art rejection of claim 19 for obviousness and reasons to combine.

Claim 21
Dudeck fails to disclose wherein the one or more predetermined safety constraints include a target vehicle envelope. However, Dudeck does disclose multiple trajectories and considering obstacles (abstract). Furthermore, Shalev-Shwartz teaches a navigational system with constraints, including wherein the one or more predetermined safety constraints include a target vehicle envelope (0254 pedestrian envelope…buffer zone…target vehicle envelope, claim 7).
	See prior art rejection of claim 19 for obviousness and reasons to combine.

Claim 22
Dudeck fails to disclose wherein the target vehicle envelope defines a buffer zone, within which navigation of the host vehicle is prohibited, and at least a portion of the  pedestrian envelope…buffer zone…target vehicle envelope, claim 7).
	See prior art rejection of claim 19 for obviousness and reasons to combine.

Claim 23
Dudeck fails to disclose wherein the one or more predetermined safety constraints include a stationary object envelope. However, Dudeck does disclose multiple trajectories and considering obstacles (abstract). Furthermore, Shalev-Shwartz teaches a navigational system with constraints, including wherein the one or more predetermined safety constraints include a stationary object envelope (0255 stationary object envelope…buffer zone, claim 10).
	See prior art rejection of claim 19 for obviousness and reasons to combine.

Claim 24
Dudeck fails to disclose wherein the stationary object envelope defines a buffer zone, within which navigation of the host vehicle is prohibited, and at least a portion of the buffer zone extends a predetermined distance from a detected stationary object. However, Dudeck does disclose multiple trajectories and considering obstacles  stationary object envelope…buffer zone, claim 10).
	See prior art rejection of claim 19 for obviousness and reasons to combine.

Claim 25
Dudeck fails to disclose wherein the detected stationary object includes at least one of a tree, a pole, a road sign, or an object in a roadway. However, Dudeck does disclose multiple trajectories and considering obstacles (abstract). Furthermore, Shalev-Shwartz teaches a navigational system with constraints, including wherein the detected stationary object includes at least one of a tree, a pole, a road sign, or an object in a roadway (0255 tree, a pole…stationary object envelope…buffer zone, claim 10).
	See prior art rejection of claim 19 for obviousness and reasons to combine.

Claim 26
Dudeck fails to disclose wherein the one or more predetermined safety constraints include a maximum deceleration rate for the host vehicle. However, Dudeck does disclose multiple trajectories and considering obstacles (abstract). Furthermore, Shalev-Shwartz teaches wherein the one or more predetermined safety constraints include a maximum deceleration rate for the host vehicle (0259 maximum deceleration rate of the host vehicle)


Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but appear to be allowable pending an updated search and if rewritten in independent form including all of the limitations of the base claim and any intervening claims since, in the context of trajectory selection in vehicles, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest wherein the scoring is based on analysis of at least one of the images and uses an output of the machine learning model, the output being determined from analysis of training data collected prior to the camera acquiring the plurality of images. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663